DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2019, February 21, 2020, December 18, 2020, and August 19, 2021 has been considered by the examiner.

Claim Objections
Claims 11-13 are objected to because of the following informalities: in claim 11, lines 1-2, the limitation “the stylus comprises a second non-magnetic tip” is confusing because the stylus referenced in claim 9 does not have a first non-magnetic tip.  The Examiner will interpret this as “the stylus comprises a non-magnetic tip” for purposes of 

Claim 15 is objected to because of the following informalities:  in line 7, the limitation “a magnetic tip” should be changed to “the magnetic tip” since it was already in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2015/0103394, in view of May, US 2006/0077171. 

Regarding Claim 1, Wang (Fig. 2) teaches an electro-optic device comprising: 
-a first surface on a viewing side (e.g., First surface viewing side); 
-a second surface on the opposite side of the first surface (e.g., Second surface on the side of pixel electrode 26); 
-an electrophoretic medium disposed between a light-transmissive electrically conductive layer and an array of pixel electrodes and comprising a plurality of particles in a fluid (e.g., Electrophoretic fluid is disposed between common electrode, which is considered a “light-transmissive electrically conductive layer,” and pixel electrode.  The electrophoretic fluid is comprised of particles 21-24), the plurality of particles comprising: 
a first type of particles (21) having a first color (white), a first charge of a first charge polarity (e.g., White particles are negatively charged; par. 0070); 
a second type of particles (22) having a second color (black), a second charge of a second charge polarity (e.g., Black particles are positively charged; par. 0070); and 
a third type of particles (23) having a third color (e.g., Third type of particle is non-white and non-black; see claim 3), a third charge of the second charge polarity (e.g., Colored particles are positively charged; par. 0071); 
wherein the first (white), second (black) and third (colored) colors are different from one another; 
(e.g., Negative polarity charge is opposite to positive polarity charge); 
the plurality of particles are configured to migrate within the fluid in a direction responsive to an applied electric field (e.g., Particles 21-23 move in the fluid based on an applied voltage that creates an electric field; par. 0073-0075);
the second type of particles (black) have an electric field threshold (e.g., Black particles 22 have a threshold voltage of 5V; par. 0069), such that: 
(a) application of a voltage potential difference between the light-transmissive electrically conductive layer and a pixel electrode to generate an electric field stronger than the electric field threshold and having a polarity driving the second type of particles adjacent to the light-transmissive electrically conductive layer, will cause a pixel corresponding to the pixel electrode to display the second color at the first surface (e.g., See claim 1, paragraph (a), lines 15-20.  The “second optical characteristic” of claim 1 is the equivalent of the “second color”); 
(b) application of a voltage potential difference between the light-transmissive electrically conductive layer and a pixel electrode to generate an electric field stronger than the electric field threshold and having a polarity driving the first type of particles adjacent to the light-transmissive electrically conductive layer, will cause a pixel corresponding to the pixel electrode to display the first color at the first surface (e.g., See claim 1, paragraph (b), lines 21-26. The “first optical characteristic” of claim 1 is the equivalent of the “first color”); 
(c) once the first color is displayed at the first surface, application of a voltage potential difference between the light-transmissive electrically conductive layer and a pixel (e.g., See claim 1, paragraph (c), lines 27-34. The “third optical characteristic” of claim 1 is the equivalent of the “third color”).

Wang does not teach the third type of particles are configured to migrate within the fluid in a direction responsive to an applied magnetic field gradient.

However, May (Fig. 2) teaches the concept of colored particles moving in response to a magnetic field created by a stylus (par. 0029).  In the combined invention, the colored particles of Wang would be magnetic and move in response to the magnetic field created by the stylus of May.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Wang with the above teachings of May.  May suggests that this allows a user to use a magnetic stylus to control only color particles that are magnetized (par. 0029). 

Regarding Claim 2, Wang in view of May teaches the electro-optic device of claim 1.

(e.g., Black particles 22 are responsive to an electric field caused by an applied voltage; par. 0069).

Regarding Claim 3, Wang in view of May teaches the electro-optic device of claim 1.

Wang further teaches wherein the first color is white (e.g., Particles 21 are white; par. 0070).

Regarding Claim 4, Wang in view of May teaches the electro-optic device of claim 3.

Wang further teaches wherein the second color is black (e.g., Particles 22 are black; par. 0069).

Regarding Claim 5, Wang in view of May teaches the electro-optic device of claim 1.

Wang further teaches wherein the average diameter of the third type of particles is larger than the average diameter of the second type of particles (e.g., Color particles are 2 to 10 times the size of the black particles; par. 0062.  Thus, it naturally follows that the average diameter of the color particles is larger than that of the black particles).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of May, as applied to claim 1 above, and in further view of Jeon, US 2013/0141780. 

Regarding Claim 6, Wang in view of May teaches the electro-optic device of claim 1, but does not teach wherein the fluid is a non-polar solvent.

However, Jeon teaches wherein the fluid is a non-polar solvent (par. 0027). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wang in view of May with the above teachings of Jeon.  Jeon suggests that a non-polar solvent has a high-refractive index (par. 0029), which is well-known in the art for leading to slower speeds for light traveling within the medium and a higher efficiency of refraction. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of May, as applied to claim 1 above, and in further view of VanBlon, US 2017/0365223. 

Regarding Claim 7, Wang in view of May teaches the electro-optic device of claim 1, but does not teach in combination with a touch sensor and a digitizer.

concept of an electrophoretic device that comprises a touch sensor and a digitizer (e.g., E-ink device may be positioned underneath a touch sensor and digitizer; par. 0032). 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Wang in view of May with the above features of VanBlon.  VanBlon suggests this allows electrophoretic devices to be used as a touch device (par. 0032), which may be convenient for the user. 

Regarding Claim 8, Wang in view of May and in further view of VanBlon teaches the electro-optic device of claim 7 in combination with a stylus (Stylus 14, May Fig. 1, par 0029).

Regarding Claim 9, Wang in view of May and in further view of VanBlon teaches the electro-optic device and stylus of claim 8.

May (Fig. 2) further teaches wherein the stylus comprises a magnetic material proximate to a first tip of the stylus (e.g., Charge 16, which is near the tip of stylus 14, may be magnetic; par. 0029).

The same rationale used to combine Wang with May stated in claim 7 applies here and will not be repeated. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of May and in further view of VanBlon, as applied to claim 9 above, and in further view of Sainis, US 2018/0246598. 

Regarding Claim 10, Wang in view of May and in further view of VanBlon teaches the electro-optic device and stylus of claim 9, but does not teach further comprising a second stylus having a non-magnetic tip.

However, Sainis teaches a stylus that emits an electric field (par. 0045).  In the combined invention, the stylus of Sainis would serve as a “second stylus” that does not have a magnetic tip.  It should be noted that claim limitations do not require that the “first stylus” and “second stylus” be part of a same stylus.  The claim limitations would be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Wang in view of May and in further view of VanBlon with the above teachings of Sainis.  Sainis suggests that its stylus can be used to control the non-magnetic particles of the electrophoretic display.  Thus, in the combined invention, the black/white particles would be non-magnetic while the color particles magnetic. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of May and in further view of Sainis. 
Regarding Claim 14, Wang in view of May teaches a method of operating an electro-optic device according to claim 1.

May (Fig. 2) further teaches contacting a second location on the first surface of the display with one of the first and second stylus (e.g., Stylus 14 may be charged with a magnetic field; par. 0029.  A “first location” may be, for example, a location on the left side of the display); and 
applying a magnetic field gradient to cause the third type of particles to migrate towards the second location (e.g., Magnetic field causes color particles to move to front surface; par. 0029).

Wang in view of May does not teach comprising the steps of: 
contacting a first location on the first surface of the device with one of a first and second stylus; 
applying an electric field to cause one of the first type and second type of particles to migrate towards the first location.

However, Sainis teaches a stylus that emits an electric field (par. 0045).  In the combined invention, the stylus of Sainis would serve as a “second stylus” that does not have a magnetic tip.  It should be noted that claim limitations do not require that the “first stylus” and “second stylus” be part of a same stylus.  The claim limitations would be achieved.

. 

Allowable Subject Matter
Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed. 

The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 11, Wang in view of May and in further view of VanBlon and in further view of Sainis teaches the electro-optic device and stylus of claim 10.

However, neither these references, nor the remaining prior art, either alone or in combination, teaches wherein the stylus comprises a non-magnetic tip on an opposing end of the stylus relative to the first tip.

Claims 12-13 are objected to because they depend on claim 11. 

Regarding Claim 15, Wang in view of May and in further view of VanBlon teaches a method of operating an electro-optic device according to claim 8.

May further teaches comprising the steps of: 
contacting a first location on the first surface of the device with the stylus comprising a magnetic tip to cause the third type of particles to migrate towards the first location (e.g., Magnetic stylus causes color particles to move to the viewing surface; par. 0029.  Any location on the display may be considered a “first location”). 

Wang in view of May and in further view of VanBlon does not teach contacting again the first location on the first surface of the device with the stylus comprising a magnetic tip to cause a second type of particles to migrate towards the first location.  

Regarding Claim 16, Wang (Fig. 2) teaches a method of operating an electro-optic device, wherein the electro-optic device comprises (a) a first surface on a viewing side  (e.g., First surface viewing side); 
(b) a second surface on the opposite side of the first surface (e.g., Second surface on the side of pixel electrode 26);  
(c) an electrophoretic medium disposed between a light- transmissive electrically conductive layer and an array of pixel electrodes and comprising a plurality of particles in a fluid (e.g., Electrophoretic fluid is disposed between common electrode, which is considered a “light-transmissive electrically conductive layer,” and pixel electrode.  The electrophoretic fluid is comprised of particles 21-24), the plurality of (21) having a first color (white), a first charge of a first charge polarity (e.g., White particles are negatively charged; par. 0070); a second type of particles (22) having a second color (black), a second charge of a second charge polarity (e.g., Black particles are positively charged; par. 0070); and a third type of particles (23) having a third color (e.g., Third type of particle is non-white and non-black; see claim 3), a third charge of the second charge polarity (e.g., Colored particles are positively charged; par. 0071); 
wherein the first (white), second (black) and third (colored) colors are different from one another; 
the first charge polarity is opposite to the second charge polarity (e.g., Negative polarity charge is opposite to positive polarity charge); 
the plurality of particles are configured to migrate within the fluid in a direction responsive to an applied electric field (e.g., Particles 21-23 move in the fluid based on an applied voltage that creates an electric field; par. 0073-0075). 

Wang does not teach wherein the third type of particles are configured to migrate within the fluid in a direction responsive to an applied magnetic field gradient; 
comprising the steps of: 
contacting a first location on a first surface of the device with a stylus comprising a magnetic tip to cause a third type of particles to migrate towards the first location.

However, May (Fig. 2) teaches the concept of colored particles moving in response to a magnetic field created by a stylus (par. 0029).  In the combined invention, the colored 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Wang with the above teachings of May.  May suggests that this allows a user to use a magnetic stylus to control only color particles that are magnetized (par. 0029). 

However, neither Wang, May, nor the remaining prior art, either alone or in combination, teaches contacting again the first location on the first surface of the device with the stylus comprising a magnetic tip to cause a second type of particles to migrate towards the first location.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 22, 2022